Title: [Diary entry: 2 July 1781]
From: Washington, George
To: 

July 2d. Genl. Lincoln’s detachment embarked last Night after dark, at or near Tellers point; and as his operations were to be the movement of two Nights he was desired to repair to Fort Lee this day & reconnoitre the enemy’s Works—Position and strength as well as he possibly could & take his ultimate determination from appearances—that is to attempt the surprize if the prospect was favourable or to relinquish it if it was not, and in the latter case to land above the Mouth of Spikendevil & cover the Duke in his operation on Delancys Corps. At three o’clock this Morning I commenced my March with the Continental Army in order to cover the detached Troops and improve any advantages which might be gained by them. Made a small halt at the New bridge over Croton abt. 9 Miles from Peekskill—another at the Church by Tarry Town till Dusk (9 Miles more) and compleated the remaining part of the March in the Night—arriving at Valentines Hill (at Mile square) about Sun rise. Our Baggage & Tents were left standing at the Camp at Peekskill.